Exhibit 10.2

REIMBURSEMENT AGREEMENT

between

WILLIAMS-SONOMA, INC.

and

JPMORGAN CHASE BANK, N.A.

dated as of

September 8, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   INTERPRETATION OF THIS AGREEMENT    1

Section 1.1

  

Definitions

   1

Section 1.2

  

Other Interpretive Provisions

   10

Section 1.3

  

Accounting Terms and Determinations

   11

ARTICLE 2

   CREDIT FACILITY    11

Section 2.1

  

The Letter of Credit Commitment

   11

Section 2.2

  

Requesting Letter of Credit Actions

   11

Section 2.3

  

Reimbursement of Payments Under Letters of Credit

   12

Section 2.4

  

Nature of Bank’s Funding; Interest on Unreimbursed Drawings

   12

Section 2.5

  

Obligations Absolute

   12

Section 2.6

  

Role of the Bank

   13

Section 2.7

  

Applicability of UCP

   14

Section 2.8

  

Letter of Credit Fees and Expenses

   14

Section 2.9

  

Termination

   14

ARTICLE 3

   TAXES    14

Section 3.1

  

Withholding Taxes

   14

Section 3.2

  

Stamp Taxes; Etc.

   15

Section 3.3

  

Tax Indemnification

   15

ARTICLE 4

   GUARANTIES    15

Section 4.1

  

Guaranties

   15

Section 4.2

  

New Guarantors

   15

ARTICLE 5

   CONDITIONS PRECEDENT TO EFFECTIVENESS; LETTER OF CREDIT ACTIONS    16

Section 5.1

  

Conditions to Effectiveness

   16

Section 5.2

  

All Letter of Credit Actions

   17

ARTICLE 6

   REPRESENTATIONS AND WARRANTIES    18

Section 6.1

  

Power and Authority

   18

Section 6.2

  

Financial Condition

   18

Section 6.3

  

Corporate and Similar Action; No Breach

   18

Section 6.4

  

Operation of Business

   19

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.5

  

Litigation and Judgments

   19

Section 6.6

  

Rights in Properties; Liens

   19

Section 6.7

  

Enforceability

   19

Section 6.8

  

Approvals

   19

Section 6.9

  

Debt

   19

Section 6.10

  

Taxes

   20

Section 6.11

  

Margin Securities

   20

Section 6.12

  

ERISA

   20

Section 6.13

  

Disclosure

   20

Section 6.14

  

Subsidiaries; Capitalization

   21

Section 6.15

  

Material Agreements

   21

Section 6.16

  

Compliance with Laws

   21

Section 6.17

  

Investment Company Act

   21

Section 6.18

  

Public Utility Holding Company Act

   21

Section 6.19

  

Environmental Matters

   22

Section 6.20

  

Broker’s Fees

   23

Section 6.21

  

Employee Matters

   23

Section 6.22

  

Solvency

   23

ARTICLE 7

   COVENANTS    23

Section 7.1

  

Credit Agreement Covenants

   23

Section 7.2

  

Changes to Other Reimbursement Agreements

   23

Section 7.3

  

Further Assurances

   23

ARTICLE 8

   DEFAULT    24

Section 8.1

  

Events of Default. Each of the following shall be deemed an “Event of Default”:

   24

Section 8.2

  

Remedies. If any Event of Default shall occur and be continuing, the Bank may do
any one or more of the following:

   26

Section 8.3

  

Performance by the Bank

   26

Section 8.4

  

Set-off

   27

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.5

  

Continuance of Default

   27

ARTICLE 9

   MISCELLANEOUS    27

Section 9.1

  

Expenses

   27

Section 9.2

  

Indemnity by the Parent

   27

Section 9.3

  

Limitation of Liability

   28

Section 9.4

  

No Duty

   28

Section 9.5

  

No Fiduciary Relationship

   28

Section 9.6

  

Equitable Relief

   28

Section 9.7

  

No Waiver; Cumulative Remedies

   29

Section 9.8

  

Binding Effect; Successors; Participations and Assignments

   29

Section 9.9

  

Survival

   29

Section 9.10

  

Entire Agreement

   29

Section 9.11

  

Amendments and Waivers

   29

Section 9.12

  

Maximum Interest Rate

   30

Section 9.13

  

Notices

   30

Section 9.14

  

Governing Law; Venue; Service of Process

   30

Section 9.15

  

Counterparts

   31

Section 9.16

  

Severability

   31

Section 9.17

  

Headings

   31

Section 9.18

  

Construction

   31

Section 9.19

  

Independence of Covenants

   31

Section 9.20

  

Waiver of Jury Trial

   32

Section 9.21

  

Confidentiality

   32

Section 9.22

  

Termination of Credit Agreement

   32

Section 9.23

  

USA Patriot Act

   33

EXHIBITS:

 

Exhibit A    -   

Form of Subsidiary Guaranty

Exhibit B    -   

Form of Joinder Agreement

 

iii



--------------------------------------------------------------------------------

REIMBURSEMENT AGREEMENT

THIS REIMBURSEMENT AGREEMENT dated as of September 8, 2006 is between
WILLIAMS-SONOMA, INC., a corporation duly organized and validly existing under
the laws of the State of California (the “Parent”) and JPMORGAN CHASE BANK,
N.A., a national banking association (the “Bank”).

R E C I T A L S:

A.         The Parent has requested that the Bank extend a $10,000,000 unsecured
credit facility to the Parent for the issuance of commercial letters of credit.

B.         The Bank is willing to extend such credit facility to the Parent upon
the terms and conditions set forth in this Agreement and the other Transaction
Documents.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

Section 1.1         Definitions.   wherever used in this Agreement, the
following terms have the following meanings:

“Affiliate” means, with respect to any Person, any other Person (a) that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person; (b) that directly
or indirectly beneficially owns or holds ten percent (10.0%) or more of any
class of Capital Stock of such Person; or (c) ten percent (10.0%) or more of the
Capital Stock of which is directly or indirectly beneficially owned or held by
the Person in question. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of
Capital Stock, by contract, or otherwise; provided, however, in no event shall
the Bank be deemed an Affiliate of the Parent or any Subsidiary of the Parent.

“Agreement” means this Reimbursement Agreement, as it may be amended, restated,
or otherwise modified.

“Agent” has the meaning specified in the Credit Agreement.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Bank” has the meaning specified in the introductory paragraph of this
Agreement.

“Bank-Related Persons” means the Bank, each of the Bank’s Affiliates, and the
officers, directors, employees, agents, and attorneys-in-fact of such Persons
and Affiliates.



--------------------------------------------------------------------------------

“Bankruptcy Code” has the meaning specified in Section 8.1(d).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (0.50%) and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Bank as its “prime rate.” Such rate is a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Bank shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of California.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited liability company interests, membership interests, equity
interests, participations, rights, securities, or other equivalent evidences
(however designated) of ownership, or any options, warrants, voting trust
certificates, or other instruments evidencing an ownership interest or a right
to acquire an ownership interest in a Person (however designated) issued by any
entity (whether a corporation, partnership, limited liability company, or other
type of entity), provided, that in no event shall the term “Capital Stock”
include debt securities.

“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such Person or its Subsidiaries, or any Person acting
in its capacity as trustee, agent or other fiduciary, or administrator of any
such plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a Person shall be deemed
to have “beneficial ownership” of all securities that such Person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of fifty percent (50.0%) or more of
the membership interests of such Person; or (b) during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of such Person cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) preceding constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clause

 

2



--------------------------------------------------------------------------------

(i) and clause (ii) preceding constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Credit Agreement” means the Third Amended and Restated Credit Agreement dated
as of February 22, 2005 among the Parent, various financial institutions and
Bank of America, N.A., as administrative agent, as such agreement may be
amended, restated, or otherwise modified from time to time.

“Debt” means, with respect to any Person at any time (without duplication):
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, notes, debentures, or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety
(90) days or that are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; (d) all Capital Lease Obligations of such Person;
(e) Guarantees by such Person of indebtedness, liabilities, or obligations of
the kinds described in clauses (a), (b), (c), (d), (f), (g), (h), (i), (j),
(k) and (l) of this definition; (f) all indebtedness, liabilities, and
obligations of the types described in the foregoing clauses (a) through
(e) secured by a Lien existing on Property owned by such Person, whether or not
the indebtedness, liabilities, and obligations secured thereby have been assumed
by such Person or are non-recourse to such Person; provided, however, that the
amount of such Debt of any Person described in this clause (f) shall, for
purposes of this Agreement, be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Debt or (ii) the fair market value of the
Property encumbered, as determined by the Bank in its discretion; (g) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds, and
similar instruments; (h) all liabilities of such Person in respect of unfunded
vested benefits under any Plan (excluding obligations to deliver stock in
respect of stock options or stock ownership plans); (i) all vested obligations
of such Person for the payment of money under any earn-out, noncompete,
consulting, or similar arrangements providing for the deferred payment of the
purchase price for any property to the extent that any such obligations are,
according to GAAP, reflected as a capitalized liability on a balance sheet of
such Person; (j) all obligations of such Person to redeem or retire shares of
Capital Stock of such Person; (k) all indebtedness, liabilities, and obligations
of such Person under any Hedge Agreement; and (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease, off
balance sheet loan, or similar off balance sheet financing product to which such
Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Debt of any Person shall include the Debt of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Debt.

 

3



--------------------------------------------------------------------------------

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means, in respect of any amount payable by the Parent under any
Transaction Document, a rate per annum equal to the sum of two percent (2.00%),
plus the Base Rate.

“Disclosure Letter” means the disclosure letter dated as of the date hereof
delivered by the Parent to the Bank, as amended or otherwise modified from time
to time.

“Dollars” and “$” mean lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary of the Parent that is organized under
the laws of any political subdivision of the United States.

“Environmental Laws” means any and all federal, state, and local laws,
regulations, and requirements regulating health, safety, or the environment, as
such laws, regulations, and requirements may be amended or supplemented from
time to time.

“Environmental Liabilities” means, as to any Person, all indebtedness,
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs, and expenses
(including, without limitation, all reasonable fees, disbursements, and expenses
of counsel, expert and consulting fees, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, by any Person, whether based in contract, tort,
implied or express warranty, strict liability, or criminal or civil statute,
including, without limitation, any Environmental Law, Permit, order, or
agreement with any Governmental Authority or other Person, arising from
environmental, health, or safety conditions, or the Release or threatened
Release of a Hazardous Material into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent or any Subsidiary of the Parent or is
under common control (within the meaning of Section 414(c) of the Code) with the
Parent or any Subsidiary of the Parent.

“Event of Default” has the meaning specified in Section 8.1.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding

 

4



--------------------------------------------------------------------------------

Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Bank on such day on such transactions as determined by the Bank.

“Fee Letter” has the meaning specified in Section 2.8.

“Fiscal Quarters” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on the Sunday of the
thirteenth (or fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the Parent’s fiscal year for financial accounting purposes
beginning on the Monday following the Sunday nearest January 31 of each year and
ending on the Sunday nearest January 31 of the following year. The current (as
of the date hereof) Fiscal Year of the Parent will end on January 28, 2007.

“GAAP” means generally accepted accounting principles, applied on a “consistent
basis” (as such phrase is interpreted in accordance with Section 1.3), as set
forth in Opinions of the Accounting Principles Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or their respective successors and which are applicable in
the circumstances as of the date in question.

“Governmental Authority” means any nation or government, any federal, state,
county, municipal, parish, provincial, township, or other political subdivision
thereof, and any department, commission, board, court, agency, or other
instrumentality or entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guarantee” means any indebtedness, liability, or obligation, contingent or
otherwise, of any Person directly or indirectly guaranteeing any Debt of any
other Person or indemnifying such other Person for any Debt and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Debt of the payment thereof or
protecting the obligee against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be equal to the lesser of (y) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or (z) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as mutually determined by the Parent
and the Bank in good faith. The term “Guarantee” used as a verb has a
corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Guarantor” means any Person who is or becomes a party to any Guaranty of the
Obligations or any part thereof, including each Domestic Subsidiary who is a
party to the Subsidiary Guaranty pursuant to the terms of Article 4.

“Guaranty” means the Subsidiary Guaranty or any other guaranty agreement
executed and delivered by a Person in favor of the Bank, and any and all
amendments, restatements, or other modifications thereof, and “Guaranties” means
all of such agreements, collectively.

“Hazardous Material” means any substance, product, waste, pollutant, chemical,
contaminant, insecticide, pesticide, constituent, or material which is or
becomes listed, regulated, or addressed under any Environmental Law as a result
of its hazardous or toxic nature.

“Hedge Agreement” means any agreement, device, or arrangement designed to
protect a Person from the fluctuations of interest rates, exchange rates, or
forward rates applicable to its assets, liabilities, or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap, swap, or collar protection agreements, and forward rate currency or
interest rate options, as the same may be amended or modified and in effect from
time to time, and any cancellation, buy-back, reversal, termination, or
assignment of any of the foregoing.

“Indemnified Liabilities” has the meaning specified in Section 9.2.

“Joinder Agreement” means an agreement to be executed by a Person pursuant to
the terms of Section 4.2, in substantially the form of Exhibit B.

“Letter of Credit” means any commercial letter of credit issued or outstanding
hereunder. Each Letter of Credit will be issued by the Bank for the account of
the Parent, but may indicate in its terms that it is being issued at the request
of the Parent or, if the Parent so directs, at the request of a Subsidiary of
the Parent.

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification, or other action relating to a Letter of Credit.

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by the Bank.

“Letter of Credit Cash Collateral Account” means a blocked deposit account
maintained by the Parent with the Bank in which the Parent hereby grants a
security interest to the Bank as security for Letter of Credit Usage and with
respect to which the Parent agrees to execute and deliver from time to time such
documentation as the Bank may reasonably request to further assure and confirm
such security interest.

“Letter of Credit Expiration Date” means the date which is one hundred fifty
(150) days after the Maturity Date.

 

6



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as at any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit, plus the aggregate amount
of all drawings under the Letters of Credit which as of such date remain not
reimbursed by the Parent.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition,
prospects, performance, or operations of the Parent individually or the Parent
and its Subsidiaries taken as a whole, (b) the ability of the Parent
individually or the Parent and its Subsidiaries taken as a whole to pay and
perform the obligations for which it or they, as applicable, are responsible
when due, or (c) the validity or enforceability of (i) any of the Transaction
Documents or (ii) the rights and remedies of the Bank under any of the
Transaction Documents.

“Maturity Date” means September 8, 2007.

“Maximum Rate” has the meaning specified in Section 9.12.

“Minimum Amount” means, with respect to any Letter of Credit Action, a face
amount equal to $5,000.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Parent or any ERISA
Affiliate at any time within the six (6) year period preceding the date hereof
or hereafter and which is covered by Title IV of ERISA.

“Obligations” means any and all obligations, indebtedness, and liabilities of
the Parent to the Bank, arising pursuant to this Agreement or any other
Transaction Document, whether now existing or hereafter arising, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, the obligation of the Parent to
repay amounts funded under any Letter of Credit, interest on amounts funded
under any Letter of Credit, and all fees, costs, and expenses (including,
without limitation, Attorney Costs) provided for in the Transaction Documents.

“Other Reimbursement Agreements” means (a) the Reimbursement Agreement dated as
of July 1, 2005 between the Parent and Bank of America, N.A., and each other
agreement, document, or instrument entered into or delivered in connection
therewith, as such agreements, documents, and instruments may be amended,
restated, or otherwise modified from time to time, (b) the Reimbursement
Agreement dated as of July 1, 2005 between the Parent and The Bank of New York,
and each other agreement, document, or instrument entered into or delivered in
connection therewith, as such agreements, documents, and instruments may be
amended, restated, or otherwise modified from time to time, (c) the
Reimbursement Agreement dated as of July 1, 2005 between the Parent and Wells
Fargo Bank, N.A., and each other agreement,

 

7



--------------------------------------------------------------------------------

document, or instrument entered into or delivered in connection therewith, as
such agreements, documents, and instruments may be amended, restated, or
otherwise modified from time to time, and (d) the Reimbursement Agreement dated
as of September 8, 2006 between the Parent and U.S. Bank National Association,
and each other agreement, document, or instrument entered into or delivered in
connection therewith, as such agreements, documents, and instruments may be
amended, restated, or otherwise modified from time to time, and “Other
Reimbursement Agreement” means any one of such agreements, documents, and
instruments.

“Other Taxes” has the meaning specified in Section 3.2.

“Parent” has the meaning specified in the introductory paragraph of this
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permit” means any permit, certificate, approval, order, license, or other
authorization.

“Permitted Liens” means any Liens permitted under the Credit Agreement.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity.

“Plan” means any employee benefit plan established or maintained by the Parent
or any ERISA Affiliate and which is subject to Title IV of ERISA.

“Principal Office” means the office of the Bank located at 1999 Avenue of the
Stars, 27th Floor, Los Angeles, CA 90067.

“Prohibited Transaction” means any transaction described in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which no statutory or
administrative exemption applies.

“Property” means, for any Person, property or assets of all kinds, real,
personal, or mixed, tangible or intangible (including, without limitation, all
rights relating thereto), whether owned or acquired on or after the Closing
Date.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended, modified, or supplemented from time
to time or any successor regulation therefor.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or from
Property owned or leased by such Person, including, without limitation, the
migration of Hazardous Materials through or in the air, soil, surface water,
ground water, or property, in violation of Environmental Laws.

“Remedial Action” means all actions required under applicable Environmental Laws
to (a) cleanup, remove, treat, or otherwise address Hazardous Materials in the
indoor or outdoor environment, (b) prevent the Release or threat of Release or
minimize the further Release of

 

8



--------------------------------------------------------------------------------

Hazardous Materials, or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care; provided that “Remedial Action” shall not
include such actions taken in the normal course of business and in material
compliance with Environmental Laws.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
for which the 30-day notice requirement has not been waived by the PBGC.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” means, (a) when used to determine the relationship of a Person (the
“parent”) to another Person, a Person (the “subsidiary”) of which an aggregate
of more than fifty percent (50.0%) or more of the Capital Stock is owned of
record or beneficially by the parent, or by one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent, (i) if the
holders of such Capital Stock (A) are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of the directors
(or other individuals performing similar functions) of the subsidiary, even
though the right so to vote has been suspended by the happening of such a
contingency, or (B) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of the
subsidiary, whether or not the right so to vote exists by reason of the
happening of a contingency, or (ii) in the case of Capital Stock which is not
issued by a corporation, if such ownership interests constitute a majority
voting interest and (b) when used with respect to a Plan, ERISA or a provision
of the Code pertaining to employee benefit plans, means, with respect to the
parent, any corporation, trade or business (whether or not incorporated) which
is under common control with the parent and is treated as a single employer with
the parent under Section 414(b) or Section 414(c) of the Code and the
regulations thereunder.

“Subsidiary Guarantor” means a domestic Subsidiary of the Parent which is, or is
required to be, a Guarantor hereunder.

 

9



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means a guaranty agreement executed and delivered by each
of the Subsidiary Guarantors in favor of the Bank, in substantially the form of
Exhibit A, as such guaranty agreement may be amended, restated, or otherwise
modified from time to time.

“Taxes” has the meaning specified in Section 3.1.

“Transaction Documents” means this Agreement, each Letter of Credit Application,
each Letter of Credit, the Disclosure Letter, each Guaranty (including, without
limitation, the Subsidiary Guaranty), the Fee Letter, any Joinder Agreement, and
all other agreements, documents, and instruments now or hereafter executed
and/or delivered pursuant to or in connection with any of the foregoing, and any
and all amendments, modifications, supplements, renewals, extensions, or
restatements thereof (excluding any commitment letter, term sheet, or other
agreement entered into prior to the Closing Date).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“U.S.” means the United States of America.

“Voting Stock” means Capital Stock of a Person having by the terms thereof
ordinary voting power to elect a majority of the board of directors (or similar
governing body) of such Person (irrespective of whether or not at the time
Capital Stock of any other class or classes of such Person shall have or might
have voting power by reason of the happening of any contingency).

Section 1.2        Other Interpretive Provisions.

(a)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)        (i)        The words “hereof”, “herein”, “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Unless otherwise
specified, all Article, Exhibit and Section references pertain to Articles,
Exhibits and Sections of this Agreement.

(ii)        The term “including” is not limiting and means “including without
limitation.”

(iii)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c)         Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Transaction Document, and (ii) references to any statute or
regulation are to be construed as including all statutory and

 

10



--------------------------------------------------------------------------------

regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting the statute or regulation.

(d)        This Agreement and other Transaction Documents may use several
different limitations, tests, or measurements to regulate the same or similar
matters. All such limitations, tests, and measurements are cumulative and shall
each be performed in accordance with their terms. Unless otherwise expressly
provided, any reference to any action of the Bank by way of consent, approval,
or waiver shall be deemed modified by the phrase “in its sole discretion.”

(e)        Terms used herein that are defined in the UCC, unless otherwise
defined herein, shall have the meanings specified in the UCC.

Section 1.3        Accounting Terms and Determinations.   The provisions of
Section 1.3 of the Credit Agreement, as such Section is in effect on the Closing
Date, are hereby incorporated herein by this reference the same as if fully
stated herein.

ARTICLE 2

CREDIT FACILITY

Section 2.1        The Letter of Credit Commitment.   Subject to the terms and
conditions set forth in this Agreement, (a) from the Closing Date through and
including the Maturity Date, the Bank shall issue Letters of Credit as the
Parent may from time to time request and (b) from the Closing Date through and
including the Letter of Credit Expiration Date, the Bank shall take such Letter
of Credit Actions (other than issuing Letters of Credit) as the Parent may from
time to time request; provided, however, that the Letter of Credit Usage shall
not exceed $10,000,000 at any time. Unless consented to by the Bank, no Letter
of Credit may have an expiration date more than one hundred fifty (150) days
after the date of its issuance or last renewal; provided, however, that no
Letter of Credit shall have an expiration date after the Letter of Credit
Expiration Date. Notwithstanding the foregoing, if any Letter of Credit remains
outstanding after the Letter of Credit Expiration Date, the Parent shall, not
later than the Letter of Credit Expiration Date, deposit cash in an amount equal
to such Letter of Credit Usage in a Letter of Credit Cash Collateral Account.

Section 2.2        Requesting Letter of Credit Actions.   The Parent may
irrevocably request a Letter of Credit Action in a Minimum Amount therefor in
Dollars by delivering a Letter of Credit Application therefor to the Bank by
notice delivered in accordance with Section 9.13 or via the Bank’s electronic
trade banking system (a) with respect to the initial issuance of any Letter of
Credit, not later than three (3) Business Days prior to the effective date of
such issuance and (b) with respect to any Letter of Credit Action not included
in clause (a) preceding, by 10:00 a.m. (San Francisco, California time) on the
day of the requested Letter of Credit Action. Each request for any Letter of
Credit Action shall be in a form acceptable to the Bank in its sole discretion,
including, without limitation, the current form of Letter of Credit Application
in use by the Bank. The Bank shall, upon satisfaction of the applicable
conditions set forth in Article 7, effect such Letter of Credit Action. This
Agreement shall control in the event of any conflict with any Letter of Credit
Application.

 

11



--------------------------------------------------------------------------------

Section 2.3        Reimbursement of Payments Under Letters of Credit.   Promptly
upon receiving notice of any drawing under a Letter of Credit, the Bank shall
notify the Parent. Within one (1) Business Day of such notification from the
Bank to the Parent, the Parent shall reimburse the Bank for any payment that the
Bank makes under a Letter of Credit. The Bank may, but shall not be obligated
to, withdraw the amount of any such payment which is not made when due from any
account of the Parent maintained with the Bank.

Section 2.4        Nature of Bank’s Funding; Interest on Unreimbursed
Drawings.   If the Parent fails to reimburse the Bank for a drawing under a
Letter of Credit, the funding by the Bank shall be deemed to be a loan by the
Bank to the Parent. Any amount funded by the Bank hereunder shall be payable by
the Parent upon demand of the Bank, and shall bear interest, from the date of
such drawing through but excluding the date that payment is made, at a rate per
annum equal to the Default Rate.

Section 2.5        Obligations Absolute.   The obligation of the Parent to pay
to the Bank the amount of any payment made by the Bank under any Letter of
Credit shall be absolute, unconditional, and irrevocable. Without limiting the
foregoing, the Parent’s obligation shall not be affected by any of the following
circumstances:

(a)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating hereto or thereto;

(b)        any amendment or waiver of or any consent to departure from such
Letter of Credit, this Agreement, or any other agreement or instrument relating
hereto or thereto;

(c)        the existence of any claim, setoff, defense, or other rights which
the Parent or any Subsidiary of the Parent may have at any time against the
Bank, any beneficiary of such Letter of Credit (or any Person for whom any such
beneficiary may be acting) or any other Person, whether in connection with such
Letter of Credit, this Agreement, or any other agreement or instrument relating
hereto or thereto, or any unrelated transactions;

(d)        any demand, statement, or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared on its face to comply with the
terms of the Letter of Credit;

(e)        payment by the Bank in good faith under such Letter of Credit against
presentation of a draft or any accompanying document which does not strictly
comply with the terms of such Letter of Credit; or any payment made by the Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or other applicable laws;

(f)        the existence, character, quality, quantity, condition, packing,
value, or delivery of any property purported to be represented by documents
presented in connection with

 

12



--------------------------------------------------------------------------------

such Letter of Credit or for any difference between any such property and the
character, quality, quantity, condition, or value of such property as described
in such documents;

(g)        the time, place, manner, order, or contents of shipments or
deliveries of property as described in documents presented in connection with
such Letter of Credit or the existence, nature, and extent of any insurance
relative thereto;

(h)        the solvency or financial responsibility of any party issuing any
documents in connection with such Letter of Credit;

(i)        any failure or delay in notice of shipments or arrival of any
Property;

(j)        any error in the transmission of any message relating to such Letter
of Credit not caused by the Bank, or any delay or interruption in any such
message;

(k)        any error, neglect, or default of any correspondent of the Bank in
connection with such Letter of Credit;

(l)        any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions, or other causes
beyond the control of the Bank;

(m)        so long as the Bank in good faith determines that the document
appears on its face to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness, or legal effect of any contract or document referred to
in any document submitted to the Bank in connection with such Letter of Credit;
and

(n)        any other circumstances whatsoever where the Bank has acted in good
faith.

In addition, the Parent will examine within three (3) Business Days a copy of
each Letter of Credit and amendments thereto delivered to it and, in the event
of any claim of noncompliance with the Parent’s instructions or other
irregularity, the Parent will immediately notify the Bank in writing. The Parent
shall be conclusively deemed to have waived any such claim against the Bank and
its correspondents unless such notice is given as aforesaid.

Section 2.6        Role of the Bank.   The Parent agrees that, in paying any
drawing under a Letter of Credit, the Bank shall not have any responsibility to
obtain any document (other than any sight draft, certificates, and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. The Parent hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Parent’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. No Bank-Related Person, nor any of the respective
correspondents, participants, or assignees of the Bank, shall be liable or
responsible for any of the matters described in Section 2.5. In furtherance and
not in limitation of the foregoing, the Bank may

 

13



--------------------------------------------------------------------------------

accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Bank shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

Section 2.7        Applicability of UCP.   Subject to applicable law, unless
otherwise expressly agreed by the Bank and the Parent when a Letter of Credit is
issued, performance under Letters of Credit by the Bank, its correspondents, and
beneficiaries will be governed by the rules of the Uniform Customs and Practice
for Documentary Credits, as published in its most recent version by the
International Chamber of Commerce (the “ICC”) on the date any commercial Letter
of Credit is issued, and including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro).

Section 2.8        Letter of Credit Fees and Expenses.   The Parent shall pay
directly to the Bank for its sole account its customary documentary and
processing charges in accordance with that certain letter agreement between the
Parent and the Bank dated as of September 8, 2006 (as such letter agreement may
be amended, restated or otherwise modified from time to time, the “Fee Letter”).
Such fees and charges are nonrefundable.

Section 2.9        Termination.   The term of this Agreement shall end on the
Letter of Credit Expiration Date. The Parent shall have the right to terminate
this Agreement, without premium or penalty, at any time prior to the Letter of
Credit Expiration Date by giving the Bank written notice of such termination not
less than thirty (30) days prior to such date of termination, provided that the
Parent makes payment to the Bank of an amount equal to the aggregate amount of
all outstanding Letter of Credit Usage to be held in a Letter of Credit Cash
Collateral Account.

ARTICLE 3

TAXES

Section 3.1        Withholding Taxes.   Except as otherwise provided in this
Agreement, any and all payments by the Parent or any Guarantor to or for the
account of the Bank hereunder or under any other Transaction Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on or measured by the
Bank’s income, and franchise taxes imposed on the Bank, by the jurisdiction
under the laws of which the Bank is organized, located, or doing business or any
political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings, and liabilities being hereinafter
referred to as “Taxes”). If the Parent or any Guarantor shall be required by law
to deduct any Taxes from or in respect of any sum payable under any Transaction
Document to the Bank, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including, without limitation,
deductions applicable to additional sums payable under this Section 3.1 and
Section 3.2) the Bank receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Parent or any Guarantor, as
applicable, shall make such deductions, (iii) the Parent or any Guarantor, as
applicable, shall pay the full

 

14



--------------------------------------------------------------------------------

amount deducted to the relevant taxing authority or other authority in
accordance with applicable law, and (iv) the Parent or any Guarantor, as
applicable, shall furnish to the Bank the original or a certified copy of a
receipt evidencing payment thereof.

Section 3.2        Stamp Taxes; Etc.   In addition, the Parent agrees to pay any
and all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under this Agreement or any other Transaction Document or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other
Transaction Document (“Other Taxes”).

Section 3.3        Tax Indemnification.   THE PARENT AGREES TO INDEMNIFY THE
BANK AND THE BANK-RELATED PERSONS FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY “TAXES” OR “OTHER TAXES” IMPOSED OR ASSERTED
BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER SECTION 3.1 AND SECTION 3.2) PAID
BY THE BANK OR ANY BANK-RELATED PERSON (AS THE CASE MAY BE) AND ANY LIABILITY
(INCLUDING, WITHOUT LIMITATION, PENALTIES, INTEREST, AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, OTHER THAN PENALTIES, ADDITIONS TO TAX,
INTEREST, AND EXPENSES ARISING AS A RESULT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE BANK OR BANK-RELATED PERSON.

ARTICLE 4

GUARANTIES

Section 4.1        Guaranties.   Each Domestic Subsidiary in existence as of the
Closing Date and any other Subsidiary of the Parent which at any time Guarantees
the indebtedness, liabilities, and obligations of the Parent under the Credit
Agreement shall guarantee payment and performance of the Obligations pursuant to
the Subsidiary Guaranty. Additionally, the Parent shall cause one or more of its
other Domestic Subsidiaries (if any) to Guarantee (by means of the execution and
delivery of a Joinder Agreement) payment and performance of the Obligations
pursuant to the Subsidiary Guaranty as follows: (a) in the event that any
Domestic Subsidiary which is not a Guarantor has assets of a net book value in
excess of $25,000,000 or gross revenue for the most recently completed four
(4) Fiscal Quarters in excess of $25,000,000 the Parent shall cause such
Domestic Subsidiary to become a Guarantor as provided by Section 4.2 and (b) in
the event that the Parent’s Domestic Subsidiaries which are not previously
Guarantors hereunder have assets, in the aggregate for all such Domestic
Subsidiaries, of a net book value in excess of $100,000,000 or gross revenue for
the most recently completed four (4) Fiscal Quarters in excess of $100,000,000,
the Parent shall cause one or more of such Subsidiaries to become Guarantors as
provided by Section 4.2 with the effect that the assets and gross revenue of the
remaining Domestic Subsidiaries of the Parent which are not Guarantors hereunder
do not exceed $75,000,000 as of such date.

Section 4.2        New Guarantors.   In the event that the Parent is required to
cause one or more of its Subsidiaries to become Guarantors as set forth in
Section 4.1, such new Guarantor or Guarantors (as the case may be) shall,
contemporaneously with the delivery of the financial

 

15



--------------------------------------------------------------------------------

statements required by Section 10.1(a) and Section 10.1(b) of the Credit
Agreement, execute and deliver to the Bank a Joinder Agreement pursuant to which
each such Subsidiary of the Parent becomes a Guarantor under this Agreement and
such other certificates and documentation, including the items otherwise
required pursuant to Section 5.1, as the Bank may reasonably request.

ARTICLE 5

CONDITIONS PRECEDENT TO EFFECTIVENESS; LETTER OF CREDIT ACTIONS

Section 5.1        Conditions to Effectiveness.   This Agreement shall become
effective as of the Closing Date upon the satisfaction of the following
conditions precedent:

(a)        Deliveries.   The Bank shall have received all of the following, each
dated (unless otherwise indicated) the Closing Date, in form and substance
satisfactory to the Bank:

(i)        Resolutions; Authority.   For each of the Parent and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery,
and performance of the Transaction Documents to which it is or is to be a party;

(ii)        Incumbency Certificate.   For each of the Parent and the Guarantors,
a certificate of incumbency certified by the Secretary or an Assistant Secretary
certifying the names of its officers (A) who are authorized to sign the
Transaction Documents to which it is or is to be a party (including, without
limitation, the certificates contemplated herein) together with specimen
signatures of each such officer and (B) who will, until replaced by other
officers duly authorized for that purpose, act as its representatives for the
purposes of signing documentation and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby;

(iii)        Good Standing Certificate.   A certificate of good standing for the
Parent, dated as of a recent date, issued by the Secretary of State of the State
of California;

(iv)         Reimbursement Agreement.   This Agreement, together with all
Schedules, Exhibits, and other attachments (if any), duly executed by the Parent
and the Bank;

(v)        Subsidiary Guaranty.   The Subsidiary Guaranty executed by each of
the Subsidiary Guarantors;

(vi)        Fee Letter.   The Fee Letter, duly executed by the Parent and the
Bank;

(vii)        Consents.   Copies of all material consents or waivers, if any,
necessary for the execution, delivery, and performance by the Parent and each
Guarantor of the Transaction Documents to which it is a party, as the Bank may
require, which consents shall be certified by an authorized representative of
the Parent or such Guarantor, as applicable, as true and correct copies of such
consents as of the Closing Date;

 

16



--------------------------------------------------------------------------------

(viii)        Disclosure Letter.   The Disclosure Letter, duly executed by the
Parent;

(ix)        Opinions of Counsel.   Satisfactory opinions of legal counsel to the
Parent and the Guarantors as to such matters as the Bank may request.

(b)        Attorney Costs.   The Attorney Costs referred to in Section 9.1 for
which statements have been presented shall have been paid in full on the Closing
Date.

(c)        Closing Certificate.   The Bank shall have received a certificate
executed by an officer of the Parent confirming that all representations and
warranties contained in Article 6 and the other Transaction Documents are true
and correct in all material respects on and as of the Closing Date with the same
force and effect as if such representations and warranties had been made on and
as of the Closing Date except to the extent that such representations and
warranties relate specifically to another date.

(d)        Additional Documentation.   The Bank shall have received such
additional approvals, opinions, or other documentation as the Bank may
reasonably request to effectuate the purpose hereof.

Section 5.2        All Letter of Credit Actions.   The obligation of the Bank to
take any Letter of Credit Action under this Agreement is subject to the
following additional conditions precedent:

(a)        No Default.   No Default shall have occurred and be continuing, or
would result from such requested Letter of Credit Action;

(b)        Representations and Warranties.   All of the representations and
warranties contained in Article 6 and in the other Transaction Documents shall
be true and correct in all material respects on and as of the date of taking
such Letter of Credit Action with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date;

(c)        Governmental Restrictions.   Except as set forth in Schedule 5.2 to
the Disclosure Letter, there shall be no governmental inquiries, injunctions, or
restraining orders instituted or pending, or any statute or rule enacted,
promulgated, entered, or enforced which would have a Material Adverse Effect
upon the Parent (individually) or the Parent and its Subsidiaries (taken as a
whole);

(d)      No Material Adverse Change.   No material adverse change shall have
occurred with respect to the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise), or prospects of the
Parent (individually) or the Parent and its Subsidiaries (taken as a
whole) since January 29, 2006; and

(e)        Letter of Credit Application.   The Parent shall have delivered to
the Bank a duly completed Letter of Credit Application as required by
Section 2.2 and such other documentation related thereto as the Bank shall
reasonably request.

 

17



--------------------------------------------------------------------------------

Each Letter of Credit Action requested by the Parent hereunder shall constitute
a representation and warranty by the Parent that the conditions precedent set
forth in this Section 5.2 have been satisfied (both as of the date of such
notice and, unless the Parent otherwise notifies the Bank prior to the date of
such requested Letter of Credit Action as of the date of such requested Letter
of Credit Action).

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Agreement, the Parent represents and
warrants that the following statements are and, after giving effect to the
transactions contemplated hereby will be, true, correct, and complete.

Section 6.1        Power and Authority.

(a)        The Parent and each of its Subsidiaries is (i) duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect;

(b)        The Parent and each of its Subsidiaries has the power and authority
to execute, deliver, and perform its respective obligations under the
Transaction Documents to which it is or may become a party.

Section 6.2        Financial Condition.   The Parent has delivered to the Bank
the audited financial statements of the Parent and its Subsidiaries as of and
for the Fiscal Years ended February 2, 2003, February 1, 2004, January 30, 2005
and January 29, 2006. Except as set forth on Schedule 6.2 to the Disclosure
Letter, such financial statements have been prepared in accordance with GAAP,
and present fairly, the financial condition of the Parent and its Subsidiaries
as of the respective dates indicated therein and the results of operations for
the respective periods indicated therein. Neither the Parent nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments except as referred to or reflected in the
financial statements dated as of January 29, 2006. Since the date of the
financial statements dated as of January 29, 2006, no material adverse change
has occurred with respect to the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise), or prospects of the
Parent (individually) or of the Parent and its Subsidiaries (taken as a whole).

Section 6.3        Corporate and Similar Action; No Breach.   The execution,
delivery, and performance by the Parent and each of its Subsidiaries of the
Transaction Documents to which it is or may become a party and compliance with
the terms and provisions thereof have been duly authorized by all requisite
action on the part of the Parent and each of its Subsidiaries, respectively, and
do not and will not (a) violate or conflict with, or result in a breach of, or

 

18



--------------------------------------------------------------------------------

require any consent under (i) the articles of incorporation, bylaws, or other
organizational documents (as applicable) of such Person, (ii) any applicable
law, rule, or regulation or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator, or (iii) any material agreement or
instrument to which such Person is a party or by which any of them or any of
their property is bound or subject, or (b) constitute a default under any such
material agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of such Person.

Section 6.4        Operation of Business.   Each of the Parent and its
Subsidiaries possesses all material licenses, Permits, franchises, patents,
copyrights, trademarks, and tradenames, or rights thereto, necessary to conduct
its business substantially as now conducted and as presently proposed to be
conducted, and, to the best of their knowledge, neither the Parent nor any of
its Subsidiaries is in violation of any valid rights of others with respect to
any of the foregoing where such violation could reasonably be expected to have a
Material Adverse Effect. Except as set forth in Schedule 6.4 to the Disclosure
Letter, since January 29, 2006, the Parent and its Subsidiaries have conducted
their respective businesses only in the ordinary and usual course.

Section 6.5        Litigation and Judgments.   Except as set forth in
Schedule 6.5 to the Disclosure Letter, there is no action, suit, investigation,
or proceeding before or by any Governmental Authority or arbitrator pending or
threatened against or affecting the Parent or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, except as set forth in Schedule 6.5 to the Disclosure Letter,
there are no outstanding judgments against the Parent or any of its Subsidiaries
in excess of $1,000,000.

Section 6.6        Rights in Properties; Liens.   The Parent and each of its
Subsidiaries has good title to or valid leasehold interests in its respective
Properties, real and personal and none of such Properties or leasehold interests
of the Parent or any of its Subsidiaries is subject to any Lien, other than
Permitted Liens.

Section 6.7        Enforceability.   The Transaction Documents to which the
Parent or any Subsidiary of the Parent is a party, when executed and delivered,
shall constitute the legal, valid, and binding obligations of the Parent or such
Subsidiary, as applicable, enforceable against such Person in accordance with
their respective terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

Section 6.8        Approvals.   No authorization, approval, or consent of, and
no filing or registration with, any Governmental Authority or other third party
is or will be necessary for the execution, delivery, or performance by the
Parent or any Subsidiary of the Parent of the Transaction Documents to which it
is or may become a party, except where the failure to obtain any such
authorization, approval, or consent could not reasonably be expected to have a
Material Adverse Effect, or for the validity or enforceability thereof.

Section 6.9    Debt.   Neither the Parent nor any of its Subsidiaries has any
Debt, except as set forth in Schedule 6.9 to the Disclosure Letter or as
otherwise permitted by Section 11.1 of the Credit Agreement.

 

19



--------------------------------------------------------------------------------

Section 6.10        Taxes.   Except as set forth in Schedule 6.10 to the
Disclosure Letter or, after the Closing Date, matters which do not violate
Section 10.4 of the Credit Agreement, the Parent and each Subsidiary of the
Parent have filed all federal and other material tax returns required to be
filed, including all income, franchise and employment tax returns and all
material property and sales tax returns, and have paid all of their respective
liabilities for taxes, assessments, governmental charges, and other levies shown
as due and payable on such returns and all other material liabilities for taxes,
assessments, government charges and other levies that are due and payable other
than, in each case, those being contested in good faith by appropriate
proceedings diligently pursued for which adequate reserves have been established
in accordance with GAAP. Except as set forth in Schedule 6.10 to the Disclosure
Letter or, after the Closing Date, matters which do not violate Section 10.4 of
the Credit Agreement, there is no pending investigation of the Parent or any
Subsidiary of the Parent by any taxing authority with respect to any liability
for tax or of any pending but unassessed tax liability of the Parent or any
Subsidiary of the Parent.

Section 6.11        Margin Securities.   Neither the Parent nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (within the meaning of Regulation U or Regulations T or X of the Board of
Governors of the Federal Reserve System), and no Letter of Credit requested by
the Parent hereunder will be used in connection with any transaction whereby the
Parent or any Subsidiary of the Parent buys or carries any margin stock or
extends credit to others for the purpose of buying or carrying margin stock.

Section 6.12        ERISA.   With respect to each Plan, the Parent and each
Subsidiary of the Parent is in compliance with all applicable provisions of
ERISA. Neither a Reportable Event nor a Prohibited Transaction has occurred and
is continuing with respect to any Plan. No notice of intent to terminate a Plan
has been filed, nor has any Plan been terminated. As of the Closing Date, no
circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings. Neither the Parent nor any of its
Subsidiaries nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Parent, each Subsidiary of the Parent, and each ERISA
Affiliate have met their minimum funding requirements under ERISA with respect
to each Plan. Except as set forth in Schedule 6.12 to the Disclosure Letter, the
present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither the
Parent, any of its Subsidiaries, nor any ERISA Affiliate has any outstanding
liability to the PBGC under ERISA (other than liability for the payment of PBGC
premiums in the ordinary course of business).

Section 6.13        Disclosure.   All factual information furnished by or on
behalf of the Parent or any Subsidiary of the Parent to the Bank for purposes of
or in connection with this Agreement, the other Transaction Documents, or any
transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Parent or any Subsidiary
of the Parent to the Bank, will be true and accurate in all material respects on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information not misleading
in any material respect at such time in light

 

20



--------------------------------------------------------------------------------

of the circumstances under which such information was provided (it being
recognized by the Bank that projections and estimates as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any such projections and estimates may differ from projected
or estimated results).

Section 6.14        Subsidiaries; Capitalization.   As of the Closing Date, the
Parent has no other Subsidiaries other than those listed in Schedule 6.14 to the
Disclosure Letter. As of the Closing Date, Schedule 6.14 to the Disclosure
Letter sets forth the jurisdiction of incorporation or organization of the
Parent and its Subsidiaries, the percentage of the Parent’s ownership of the
outstanding Voting Stock of each Subsidiary of the Parent, and the authorized,
issued, and outstanding Capital Stock of the Parent and each Subsidiary of the
Parent. All of the outstanding Capital Stock of the Parent and its Subsidiaries
has been validly issued, is fully paid, is nonassessable, and has not been
issued in violation of any preemptive or similar rights. As of the Closing Date,
except as disclosed in Schedule 6.14 to the Disclosure Letter, there are (a) no
outstanding subscriptions, options, warrants, calls, or rights (including,
without limitation, preemptive rights) to acquire, and no outstanding securities
or instruments convertible into, Capital Stock of the Parent or any of its
Subsidiaries, and (b) no shareholder agreements, voting trusts, or similar
agreements in effect and binding on any shareholder of (i) to the Parent’s
knowledge, the Parent or any of its Capital Stock or (ii) any Subsidiary of the
Parent or any of their respective Capital Stock. All shares of Capital Stock of
the Parent and its Subsidiaries were issued in compliance with all applicable
state and federal securities laws.

Section 6.15        Material Agreements.   Except as set forth in Schedule 6.15
to the Disclosure Letter, neither the Parent nor any of its Subsidiaries is a
party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate restriction that
could reasonably be expected to have a Material Adverse Effect. Neither the
Parent nor any of its Subsidiaries is in default, or has knowledge of facts or
circumstances that with the giving of notice or passage of time or both could be
expected to result in a default, in any respect in the performance, observance,
or fulfillment of any of the obligations, covenants, or conditions contained in
any agreement or instrument (including, without limitation, any indenture, loan,
or credit agreement, or any lease or other similar agreement or instrument) to
which it is a party where such default could be expected to cause a Material
Adverse Effect.

Section 6.16        Compliance with Laws.   Neither the Parent nor any of its
Subsidiaries is in violation of any law, rule, regulation, order, or decree of
any Governmental Authority or arbitrator except for violations which could not
be expected to have a Material Adverse Effect.

Section 6.17        Investment Company Act.   Neither the Parent nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 6.18        Public Utility Holding Company Act.   Neither the Parent nor
any of its Subsidiaries is a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of a “holding company” or a “public utility”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

 

21



--------------------------------------------------------------------------------

Section 6.19        Environmental Matters.   Except as disclosed in
Schedule 6.19 to the Disclosure Letter:

(a)        to the Parent’s knowledge, the Parent, each Subsidiary of the Parent,
and all of their respective properties, assets, and operations are in compliance
with all Environmental Laws; neither the Parent nor any of its Subsidiaries has
knowledge of, nor has the Parent or any Subsidiary of the Parent received notice
of, any past, present, or future conditions, events, activities, practices, or
incidents which interfere with or prevent the compliance or continued compliance
of the Parent or its Subsidiaries with all Environmental Laws;

(b)        the Parent and its Subsidiaries have obtained and maintained, and are
in material compliance with, all material Permits, licenses, and authorizations
that are required under applicable Environmental Laws;

(c)        except in compliance in all material respects with applicable
Environmental Laws, during the course of the Parent’s or any of its
Subsidiaries’ ownership of or operations on any real Property, there has been no
generation, treatment, recycling, storage, or disposal of hazardous waste, as
that term is defined in 40 CFR Part 261 or any state equivalent, use of
underground storage tanks or surface impoundments, use of asbestos containing
materials, or use of polychlorinated biphenyls (PCB) used in hydraulic oils,
electrical transformers, or other equipment that could reasonably be expected to
have a Material Adverse Effect, and the use which the Parent and its
Subsidiaries make and intend to make of their respective properties and assets
will not result in the use, generation, storage, transportation, accumulation,
disposal, or Release of any Hazardous Material on, in, or from any of their
properties or assets that could reasonably be expected to have a Material
Adverse Effect;

(d)        neither the Parent, any of its Subsidiaries, nor any of their
respective currently or previously owned or leased Properties or operations is
subject to any outstanding or, to their knowledge, threatened order from or
agreement with any Governmental Authority or other Person or subject to any
judicial or administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action, or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

(e)        there are no conditions or circumstances associated with the
currently or previously owned or leased Properties or operations of the Parent
or any Subsidiary of the Parent that could reasonably be expected to result in
any Environmental Liabilities or to have a Material Adverse Effect;

(f)        neither the Parent nor any of its Subsidiaries is or operates a
treatment, storage, or disposal facility requiring a permit under the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., the regulations
thereunder, or any comparable provision of state law, and except as would not
reasonably be expected to have a Material Adverse Effect, the Parent and each
Subsidiary of the Parent is in compliance with all applicable financial
responsibility requirements of all applicable Environmental Laws;

(g)        neither the Parent nor any of its Subsidiaries has filed or failed to
file any notice required under applicable Environmental Law reporting an
unauthorized Release; and

 

22



--------------------------------------------------------------------------------

(h)        no Lien arising under any Environmental Law has attached to any
property or revenues of the Parent or any Subsidiary of the Parent.

Section 6.20        Broker’s Fees.   Except as disclosed on Schedule 6.20 to the
Disclosure Letter, no broker’s or finder’s fee, commission, or similar
compensation will be payable by the Parent or any Subsidiary of the Parent with
respect to the transactions contemplated by this Agreement.

Section 6.21        Employee Matters.   Except as set forth on Schedule 6.21 to
the Disclosure Letter, as of the Closing Date (a) neither the Parent nor any of
its Subsidiaries, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Parent or any
Subsidiary of the Parent and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of the Parent or
any Subsidiary of the Parent, and (c) there are no strikes, slowdowns, work
stoppages, or controversies pending or, to the best knowledge of the Parent and
the Subsidiaries of the Parent after due inquiry, threatened between the Parent
or any Subsidiary of the Parent and its respective employees.

Section 6.22        Solvency.   Each of the Parent and the Subsidiary
Guarantors, individually and on a consolidated basis is Solvent.

ARTICLE 7

COVENANTS

The Parent covenants and agrees that, as long as this Agreement shall remain in
effect or any Obligations shall remain outstanding, it will perform and observe
the following covenants:

Section 7.1        Credit Agreement Covenants.   The Parent will comply fully
with each of the covenants contained in Article 10, Article 11, and Article 12
of the Credit Agreement (each of such covenants being incorporated herein by
this reference the same as if fully stated herein) whether or not such Credit
Agreement remains in full force and effect. The Parent shall, within one
(1) Business Day thereof, notify the Bank of any amendment, restatement, or
other modification to Article 10, Article 11, or Article 12 of the Credit
Agreement, provided that no amendment, restatement, or other modification under
the Credit Agreement shall be incorporated by reference herein unless the Bank
and each letter of credit issuer under an Other Reimbursement Agreement
consented to such amendment, restatement or other modification in their
capacities as lenders under the Credit Agreement (and such consent shall
constitute notice under this Section 7.1).

Section 7.2        Changes to Other Reimbursement Agreements.   The Parent
shall, within three (3) Business Days thereof, notify the Bank of any amendment,
restatement or other modification to any Other Reimbursement Agreement.

Section 7.3        Further Assurances.

 

23



--------------------------------------------------------------------------------

(a)        Further Assurance.   The Parent will, and will cause each of its
Subsidiaries to, execute and/or deliver pursuant to this clause (a) such further
documentation and take such further action as may be reasonably requested by the
Bank to carry out the provisions and purposes of the Transaction Documents.

(b)        Subsidiary Joinder.   The Parent shall, and shall cause each Domestic
Subsidiary to, execute and deliver to the Bank such documentation, including,
without limitation, a Joinder Agreement, as the Bank may require in accordance
with Article 4, to cause each such Domestic Subsidiary to become a party to the
Subsidiary Guaranty.

ARTICLE 8

DEFAULT

Section 8.1        Events of Default. Each of the following shall be deemed an
“Event of Default”:

(a)        the Parent shall fail to pay (i) when due the amount of any drawing
under any Letter of Credit; (ii) within three (3) Business Days of the date due
any fees payable under the Transaction Documents or any part thereof; or
(iii) within three (3) Business Days after the date the Parent receives written
notice of the failure to pay when due, any other Obligation or any part thereof;

(b)        any representation, warranty, or certification made or deemed made by
the Parent or any Subsidiary of the Parent (or any of their respective officers)
in any Transaction Document or in any certificate, report, notice, or financial
statement furnished at any time in connection with any Transaction Document
shall be false, misleading, or erroneous in any material respect when made or
deemed to have been made;

(c)        the Parent or any Subsidiary of the Parent shall fail to perform,
observe, or comply with any covenant, agreement, or term contained in Article 7
(subject, in the case of Section 7.1, to the expiration of any applicable grace
period specified in the Credit Agreement);

(d)        the Parent or any Subsidiary of the Parent shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator, or the like of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the United States
Bankruptcy Code (as now or hereafter in effect, the “Bankruptcy Code”),
(iv) institute any proceeding or file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code,
(vi) admit in writing its inability to, or be generally unable to pay its debts
as such debts become due, or (vii) take any corporate action for the purpose of
effecting any of the foregoing;

(e)        (i) a proceeding or case shall be commenced, without the application,
approval, or consent of the Parent or any Subsidiary of the Parent in any court
of competent

 

24



--------------------------------------------------------------------------------

jurisdiction, seeking (A) its reorganization, liquidation, dissolution,
arrangement, or winding-up, or the composition or readjustment of its debts,
(B) the appointment of a receiver, custodian, trustee, examiner, liquidator, or
the like of the Parent or such Subsidiary or of all or any substantial part of
its Property, or (C) similar relief in respect of the Parent or such Subsidiary
under any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or readjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment, or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
sixty (60) or more days or (ii) an order for relief against the Parent or any
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code;

(f)        the Parent or any Subsidiary of the Parent shall fail within a period
of thirty (30) days after the commencement thereof to discharge or obtain a stay
of any attachment, sequestration, forfeiture, or similar proceeding or
proceedings involving an aggregate amount in excess of $15,000,000 against any
of its assets or Properties;

(g)        A final judgment or judgments for the payment of money in excess of
$15,000,000 in the aggregate (to the extent not paid or fully covered by
insurance acknowledged by a carrier reasonably acceptable to the Bank) shall be
rendered by a court or courts against the Parent or any Subsidiary of the Parent
and the same shall not be satisfied, discharged, or dismissed (or provision
shall not be made for such satisfaction, discharge, or dismissal), or a stay of
execution or other stay of enforcement thereof shall not be procured, within
sixty (60) days from the date of entry thereof and the Parent or any Subsidiary
of the Parent, as applicable, shall not, within said period of sixty (60) days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;

(h)        (i) the Parent or any Subsidiary of the Parent shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations) beyond
the period of grace (if any) if the aggregate principal amount of the affected
Debt equals or exceeds $15,000,000, or the maturity of any such Debt shall have
been accelerated or shall have been required to be prepaid prior to the stated
maturity thereof, (ii) any event shall have occurred with respect to any Debt in
the aggregate principal amount equal to or in excess of $15,000,000 that permits
the holder or holders of such Debt or any Person acting on behalf of such holder
or holders to accelerate the maturity thereof or require any prepayment (other
than the right to require any prepayment pursuant to (x) a regularly scheduled
option to require the Parent or any Subsidiary to repurchase or prepay such Debt
or (y) any redemption, repurchase or prepayment voluntarily initiated by the
Parent or any Subsidiary) thereof, (iii) any event of default shall have
occurred under the Credit Agreement or (iv) any event of default shall have
occurred under any Other Reimbursement Agreement;

(i)        this Agreement or any other Transaction Document shall cease to be in
full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by the Parent or any
Subsidiary, or the Parent or any Subsidiary shall deny that it has any further
liability or obligation under any of the Transaction Documents; or

(j)        the occurrence of a Change of Control.

 

25



--------------------------------------------------------------------------------

Section 8.2         Remedies. If any Event of Default shall occur and be
continuing, the Bank may do any one or more of the following:

(a)         Acceleration.   By notice to the Parent, declare all outstanding
amounts payable by the Parent under the Transaction Documents immediately due
and payable, and the same shall thereupon become immediately due and payable,
without further notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, protest, or other formalities of
any kind, all of which are hereby expressly waived by the Parent except as where
required by the specific terms of this Agreement or the other Transaction
Documents;

(b)         Refusal of Requests for Letter of Credit Action.   The Bank may,
without notice to the Parent or any other Person, refuse any request by the
Parent for any Letter of Credit Action;

(c)         Judgment.   Reduce any claim to judgment;

(d)         Rights.   Exercise any and all rights and remedies afforded by the
laws of the state of New York, or any other jurisdiction governing any of the
Transaction Documents, by equity, or otherwise; and

(e)         Cash Collateral.   The Bank may demand immediate payment by the
Parent of an amount equal to the aggregate amount of all outstanding Letter of
Credit Usage to be held in a Letter of Credit Cash Collateral Account, and the
Parent will immediately comply with such demand;

provided, however, that, upon the occurrence of an Event of Default under
Section 8.1(d) or Section 8.1(e) with respect to the Parent or any Guarantor,
the obligation of the Bank to take any Letter of Credit Action shall
automatically terminate and all amounts payable by the Parent or any other party
under the Transaction Documents to the Bank shall thereupon become immediately
due and payable, and an amount equal to the aggregate amount of all outstanding
Letter of Credit Usage shall be immediately due and payable to the Bank to be
held in a Letter of Credit Cash Collateral Account, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, protest, or other formalities of any kind, all of which are hereby
expressly waived by the Parent.

Section 8.3         Performance by the Bank.   Upon the occurrence of a Default,
if the Parent or any Guarantor shall fail to perform any agreement in accordance
with the terms of the Transaction Documents, the Bank may perform or attempt to
perform such agreement on behalf of the Parent or such Guarantor, as applicable.
In such event, at the request of the Bank, the Parent shall promptly pay any
amount expended by the Bank in connection with such performance or attempted
performance, to the Bank at the Principal Office together with interest thereon
at the Default Rate from and including the date of such expenditure to but
excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Bank shall not have any liability or
responsibility for the performance of any obligation of the Parent or any
Guarantor under any Transaction Document.

 

26



--------------------------------------------------------------------------------

Section 8.4         Set-off.   If an Event of Default shall have occurred and be
continuing, the Bank is hereby authorized at any time and from time to time,
without notice to the Parent or any other Person (any such notice being hereby
expressly waived), to set-off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any account
established by the Parent as a fiduciary for another Person) at any time held
and other indebtedness at any time owing by the Bank to or for the credit or the
account of the Parent against any and all of the Obligations now or hereafter
existing under any Transaction Document, irrespective of whether or not the Bank
shall have made any demand under such Transaction Documents and although the
Obligations may be unmatured. The Bank agrees promptly to notify the Parent
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
and remedies of the Bank hereunder are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Bank may
have.

Section 8.5         Continuance of Default.   For purposes of all Transaction
Documents, a Default shall be deemed to have continued and exist until the Bank
shall have actually received evidence satisfactory to the Bank that such Default
shall have been remedied.

ARTICLE 9

MISCELLANEOUS

Section 9.1         Expenses.   The Parent hereby agrees to pay promptly after
presentation of supporting documentation, without duplication: (a) all
reasonable costs and expenses of the Bank arising in connection with the
preparation, negotiation, execution, delivery, syndication, and administration
of the Transaction Documents and all amendments, waivers, or other modifications
to the Transaction Documents, including, without limitation, Attorney Costs of
the Bank; (b) all costs and expenses of the Bank in connection with any Default
and the enforcement of any Transaction Document or collection of the
Obligations, including, without limitation, Attorney Costs of the Bank; (c) all
fees, costs, and expenses of the Bank arising in connection with an Event of
Default and the enforcement of any Transaction Document or collection of the
Obligations during the existence of an Event of Default; (d) all transfer,
stamp, documentary, or other similar taxes, assessments, or charges (including,
without limitation, the Taxes and any penalties or interest) levied by any
Governmental Authority in respect of any Transaction Document or the
transactions contemplated thereby; (e) all reasonable costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or other Lien
contemplated by any Transaction Document; and (f) all other reasonable costs and
expenses incurred by the Bank in connection with any Transaction Document. The
Attorney Costs of the Bank that the Parent has agreed to pay hereunder include,
without limitation, the Attorney Costs of the Bank arising in connection with
advice given to the Bank as to its rights and responsibilities hereunder.

Section 9.2         Indemnity by the Parent.   Whether or not the transactions
contemplated hereby are consummated, the Parent agrees to indemnify, save and
hold harmless each Bank-Related Person and their respective Affiliates,
directors, officers, agents, attorneys, and employees (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands,

 

27



--------------------------------------------------------------------------------

actions, or causes of action that are asserted against any Indemnitee by any
Person relating directly or indirectly to a claim, demand, action, or cause of
action that such Person asserts or may assert against the Parent, any of its
Affiliates, or any of their respective officers or directors; (b) any and all
claims, demands, actions, or causes of action arising out of or relating to, the
Transaction Documents, the commitments of the Bank hereunder, the use or
contemplated use of any Letter of Credit, or the relationship of the Parent and
the Bank under this Agreement; (c) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action, or cause of action described in clause (a) or clause
(b) preceding; and (d) any and all liabilities (including liabilities under
indemnities), losses, costs, or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action, or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action, or proceeding, in all cases, whether or not arising out
of the negligence of an Indemnitee, whether or not an Indemnitee is a party to
such claim, demand, action, cause of action, or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any loss caused by its own gross negligence
or willful misconduct or for any loss asserted against it by another Indemnitee.
The agreements in this Section shall survive repayment of all Obligations.

Section 9.3         Limitation of Liability.   Neither the Bank, any
Bank-Related Person, nor any Affiliate, officer, director, employee, attorney,
or agent thereof shall have any liability with respect to the Parent for and, by
the execution of the Transaction Documents to which it is a party, each other
party to any Transaction Document, hereby waives, releases, and agrees not to
sue any of them upon, any claim for, any special, indirect, incidental,
consequential, or punitive damages suffered or incurred by any such Person in
connection with, arising out of, or in any way related to any of the Transaction
Documents, or any of the transactions contemplated by any of the Transaction
Documents.

Section 9.4         No Duty.   All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Bank shall have the right
to act exclusively in the interest of the Bank and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Parent or any Guarantor, any shareholders of
the Parent or any Guarantor, or any other Person.

Section 9.5         No Fiduciary Relationship.   The relationship between the
Parent and the Guarantors on the one hand and the Bank on the other is solely
that of debtor and creditor, and the Bank has no fiduciary or other special
relationship with the Parent or any Guarantor, and no term or condition of any
of the Transaction Documents shall be construed so as to deem the relationship
between the Parent and the Guarantors on the one hand and the Bank on the other
to be other than that of debtor and creditor.

Section 9.6         Equitable Relief.   The Parent recognizes that in the event
the Parent or any Guarantor fails to pay, perform, observe, or discharge any or
all of the Obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Bank. The Parent therefore agrees that the
Bank shall be entitled to temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages.

 

28



--------------------------------------------------------------------------------

Section 9.7         No Waiver; Cumulative Remedies.   No failure on the part of
the Bank to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under any Transaction Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power, or privilege under any Transaction Document preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided for in the Transaction Documents are
cumulative and not exclusive of any rights and remedies provided by law.

Section 9.8         Binding Effect; Successors; Participations and Assignments.

(a)         This Agreement and the other Transaction Documents to which the
Parent is a party will be binding upon and inure to the benefit of the Parent,
the Bank, and their respective successors, participants and assigns, except
that, the Parent may not participate or assign its rights hereunder or
thereunder or any interest herein or therein without the prior written consent
of the Bank and any such attempted assignment shall be void.

(b)         Notwithstanding any other provision in this Agreement, the Bank may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
Section 203.14, and such Federal Reserve Bank may enforce such pledge or
security interest in any manner permitted under applicable law.

Section 9.9         Survival.   All representations and warranties made by the
Parent or any Guarantor in any Transaction Document or in any document,
statement, or certificate furnished in connection with any Transaction Document
shall survive the execution and delivery of the Transaction Documents and no
investigation by the Bank or any closing shall affect the representations and
warranties or the right of the Bank to rely upon them. Without prejudice to the
survival of any other obligation of the Parent hereunder, the obligations under
Section 9.1 and Section 9.2 shall survive termination of this Agreement.

Section 9.10         Entire Agreement.   This Agreement, together with the other
Transaction Documents and any letter agreements referred to herein, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and supersedes all prior agreements, written or oral, on the subject
matter hereof. In the event of any conflict between the provisions of this
Agreement and those of any other Transaction Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Bank in any other Transaction Document shall
not be deemed a conflict with this Agreement. Each Transaction Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 9.11         Amendments and Waivers.   Any provision of any Transaction
Document may be amended or waived and any consent to any departure by the Parent
therefrom may be granted if, but only if, such amendment, waiver, or consent is
in writing and is signed by the Parent and the Bank (any such consent not to be
unreasonably withheld). In the event of amendment by the parties to the Credit
Agreement to any provisions of the Credit Agreement that have been incorporated
herein by reference, such provisions will not be deemed to be

 

29



--------------------------------------------------------------------------------

amended hereunder without the written consent of the Bank to the amendment of
such provisions hereunder.

Section 9.12         Maximum Interest Rate.   Notwithstanding anything to the
contrary contained in any Transaction Document, any interest paid or agreed to
be paid under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Bank shall receive interest in an amount that exceeds the Maximum Rate, the
excessive interest shall be applied to the principal of the Obligations or, if
it exceeds the unpaid principal, refunded to the Parent. In determining whether
the interest contracted for, charged, or received by the Bank exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

Section 9.13         Notices.   All notices and other communications provided
for in any Transaction Document to which the Parent is a party shall be given or
made in writing and telecopied, transmitted by e-mail, mailed by certified mail
return receipt requested, or delivered to the intended recipient at the “Address
for Notices” specified in Schedule 9.13 to the Disclosure Letter, or, as to any
party at such other address as shall be designated by such party in a notice to
each other party given in accordance with this Section. Except as otherwise
provided in any Transaction Document, all such communications shall be deemed to
have been duly given when transmitted by telecopy, subject to telephone
confirmation of receipt, transmitted by e-mail, subject to telephone
confirmation of receipt, or when personally delivered or, in the case of a
mailed notice, three (3) Business Days after being duly deposited in the mails,
in each case given or addressed as aforesaid; provided, however, notices to the
Bank pursuant to Section 2.2 shall not be effective until received by the Bank.
Any agreement of the Bank herein to receive certain notices by telephone or
telecopy is solely for the convenience and at the request of the Parent. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Parent to give such notice and the Bank shall not have
any liability to the Parent or any other Person on account of any action taken
or not taken by the Bank in reliance upon such telephonic or telecopy notice.
The obligation of the Parent to repay all amounts drawn under Letters of Credit
shall not be affected in any way or to any extent by any failure of the Bank to
receive written confirmation of any telephonic or telecopy notice or the receipt
by the Bank of a confirmation which is at variance with the terms understood by
the Bank to be contained in such telephonic or telecopy notice.

Section 9.14         Governing Law; Venue; Service of Process.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE BANK SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN

 

30



--------------------------------------------------------------------------------

THE COURTS OF THE STATES OF CALIFORNIA OR NEW YORK OR OF THE UNITED STATES FOR
SUCH STATES, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARENT AND THE
BANK EACH CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE PARENT AND THE BANK EACH
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY TRANSACTION DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE PARENT AND
THE BANK EACH AGREE TO ACCEPT JOINDER IN ANY SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY COURT OR JURISDICTION AGAINST THE OTHER PARTY BY ANY BENEFICIARY OF A
LETTER OF CREDIT OR BY ANY ADVISING, CONFIRMING, NEGOTIATING, PAYING OR OTHER
BANK, OR BY ANY OTHER PERSON OR ENTITY, WITH RESPECT TO ANY LETTER OF CREDIT OR
ANY DRAWING UNDER A LETTER OF CREDIT IF THE DEFENDANT IN SUCH SUIT, ACTION OR
PROCEEDING MAKES A REASONABLE DETERMINATION THAT SUCH JOINDER IS NECESSARY FOR
THE JUST RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING. THE PARENT AND THE BANK
EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT, OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAWS OF ANY SUCH STATE.

Section 9.15         Counterparts.   This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 9.16         Severability.   Any provision of any Transaction Document
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of such Transaction Document and the
effect thereof shall be confined to the provision held to be invalid or illegal.

Section 9.17         Headings.   The headings, captions, and arrangements used
in this Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 9.18         Construction.   The Parent, each Guarantor (by its
execution of the Transaction Documents to which it is a party), and the Bank
each acknowledges that it has had the benefit of legal counsel of its own choice
and has been afforded an opportunity to review the Transaction Documents with
its legal counsel and that the Transaction Documents shall be construed as if
jointly drafted by the parties thereto.

Section 9.19         Independence of Covenants.   All covenants under the
Transaction Documents shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or be otherwise within the limitations
of, another covenant shall not avoid the occurrence of a Default if such action
is taken or such condition exists.

 

31



--------------------------------------------------------------------------------

Section 9.20         Waiver of Jury Trial.   EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE, AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

Section 9.21         Confidentiality.   The Bank shall use any confidential
non-public information concerning the Parent and its Subsidiaries that is
furnished to the Bank by or on behalf of the Parent and its Subsidiaries in
connection with the Transaction Documents (collectively, “Confidential
Information”) solely for the purpose of evaluating and providing products and
services to them and administering and enforcing the Transaction Documents, and
it will hold the Confidential Information in confidence. Notwithstanding the
foregoing, the Bank may disclose Confidential Information (a) to its Affiliates
or any of its or its Affiliates’ directors, officers, employees, auditors,
counsel, advisors, or representatives (collectively, the “Representatives”) whom
it determines need to know such information for the purposes set forth in this
Section, (b) to any Governmental Authority having or claiming to have authority
to regulate or oversee any aspect of the Bank’s business or that of their
Representatives in connection with the exercise of such authority or claimed
authority, (c) to the extent necessary or appropriate to effect or preserve the
Bank’s or any of its Affiliates’ security (if any) for any Obligation or to
enforce any right or remedy or in connection with any claims asserted by or
against the Bank or any of its Representatives, and (d) pursuant to any subpoena
or any similar legal process. For purposes hereof, the term “Confidential
Information” shall not include information that (x) is in the Bank’s possession
prior to its being provided by or on behalf of the Parent or any of its
Subsidiaries, provided that such information is not known by the Bank to be
subject to another confidentiality agreement with, or other legal or contractual
obligation of confidentiality to, the Parent or any of its Subsidiaries, (y) is
or becomes publicly available (other than through a breach hereof by the Bank),
or (z) becomes available to the Bank on a nonconfidential basis, provided that
the source of such information was not known by the Bank to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.

Section 9.22         Termination of Credit Agreement.   In the event that the
Credit Agreement is terminated for any reason whatsoever, the covenants set
forth in Article 10, Article 11, and Article 12 thereof and the events of
default set forth in Article 13 thereof, together with all of the definitions of
all the defined terms used therein and all other portions of the Credit
Agreement to which reference is made in such Articles, in each case as of such
termination date, will be incorporated by reference herein and the same shall be
applicable herein, mutatis mutandis, and

 

32



--------------------------------------------------------------------------------

will be deemed to continue in effect until this Agreement is terminated and all
Obligations under this Agreement are fully paid and performed.

Section 9.23         USA Patriot Act.   The Bank hereby notifies the Parent that
pursuant to requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001) (the “Act”), the Bank is required to obtain,
verify and record information that identifies the Parent, which information
includes the name and address of the Parent and other information that will
allow the Bank to identify the Parent in accordance with the Act.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PARENT: WILLIAMS-SONOMA, INC. By:   /s/ Sharon L. McCollam Name:   Sharon L.
McCollam

Title:   Executive Vice President, Chief Operating   and Chief Financial Officer

 

BANK:

JPMORGAN CHASE BANK, N.A. By:   /s/ Sanjna Daphtary Name:   Sanjna Daphtary

Title:   Underwriter



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTY AGREEMENT

(Subsidiary)

This GUARANTY AGREEMENT (this “Guaranty”) dated as of September 8, 2006 is
executed and delivered by each of the undersigned (collectively and individually
referred to herein as the “Guarantor”), to and in favor of the Bank (as defined
below).

RECITALS:

A.        Williams-Sonoma, Inc. (the “Parent”) and JPMorgan Chase Bank, N.A.
(the “Bank”) are, concurrently herewith entering into a Reimbursement Agreement
dated as of September 8, 2006 (as amended, restated, or otherwise modified from
time to time, the “Reimbursement Agreement”; capitalized terms not otherwise
defined herein shall have the same meaning as set forth for such terms in the
Reimbursement Agreement).

B.        The Guarantor has directly and indirectly benefitted and will directly
and indirectly benefit from the Letters of Credit issued pursuant to the
Reimbursement Agreement.

C.        The execution and delivery of this Guaranty is required by the
Reimbursement Agreement and is a condition to the Bank’s taking any Letter of
Credit Action under the Reimbursement Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Guarantor hereby irrevocably and unconditionally
guarantees to the Bank the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined below) upon the following terms:

1.        The term “Guaranteed Indebtedness”, as used herein means all of the
“Obligations”, as defined in the Reimbursement Agreement and shall include,
without limitation, any and all post-petition interest and expenses (including,
without limitation, Attorney Costs) whether or not allowed under any bankruptcy,
insolvency, or other similar law; provided that, notwithstanding anything to the
contrary contained in this Guaranty, the Guaranteed Indebtedness shall be
limited to an aggregate amount equal to the greatest amount that would not
render the Guarantor’s indebtedness, liabilities, or obligations hereunder void
or voidable under Sections 544, 548, or 550 of the Bankruptcy Code or subject to
being set aside or annulled under any applicable state law relating to fraud on
creditors; provided, further, that, for purposes of the immediately preceding
clauses, it shall be presumed that the Guaranteed Indebtedness hereunder does
not equal or exceed any aggregate amount which would render the Guarantor’s
indebtedness, liabilities, or obligations hereunder subject to being so avoided,
set aside, or annulled, and the burden of proof to the contrary shall be on the
party asserting to the contrary. Subject to but without limiting the generality
of the foregoing sentence, the provisions of this Guaranty are severable and, in
any legally binding action or proceeding involving any state corporate law or
any bankruptcy, insolvency, fraudulent transfer, or other laws of general
application relating to the enforcement of creditors’ rights and general
principles of equity, if the

 

A-1



--------------------------------------------------------------------------------

indebtedness, liabilities, or obligations of the Guarantor hereunder would
otherwise be held or determined to be void, invalid, or unenforceable on account
of the amount of its indebtedness, liabilities, or obligations hereunder, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such indebtedness, liabilities, or obligations shall, for purposes of
determining the Guarantor’s obligations under this Guaranty, without any further
action by the Guarantor or any other Person, be automatically limited and
reduced to the greatest amount which is valid and enforceable as determined in
such action or proceeding.

2.        The Guarantor, together with each guarantor under any other guaranty
(and specifically including each Guarantor hereunder), if any, relating to the
Reimbursement Agreement (the “Related Guaranties”) which contain a contribution
provision similar to that set forth in this paragraph 2, agrees that it and all
such other guarantors (collectively, the “Contributing Guarantors”) together
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty and the Related Guaranties. Accordingly,
in the event any payment or distribution is made by the Guarantor under this
Guaranty or a guarantor under a Related Guaranty (a “Funding Guarantor”) that
exceeds its Fair Share (as defined below), that Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
amount of such other Contributing Guarantor’s Fair Share Shortfall (as defined
below), with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share;
provided, however, that the obligations to or from any Funding Guarantor as
described in this paragraph 2 shall be subordinate to the obligation of the
Guarantor to pay the Guaranteed Indebtedness as more fully set forth in
paragraph 11 hereof. “Fair Share” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (a) the ratio of
(i) the Adjusted Maximum Amount (as defined below) with respect to such
Contributing Guarantor to (ii) the aggregate of the Adjusted Maximum Amounts
with respect to all Contributing Guarantors, multiplied by (b) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty and the Related Guaranties in respect of the obligations
guaranteed. “Fair Share Shortfall” means, with respect to a Contributing
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty or a Related
Guaranty, in each case determined in accordance with the provisions hereof and
thereof; provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Contributing Guarantor for purposes of this
paragraph 2, the assets or liabilities arising by virtue of any rights to or
obligations of contribution hereunder or under any similar provision contained
in a Related Guaranty shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty and the Related Guaranties (including,
without limitation, in respect of this paragraph 2 or any similar provision
contained in a Related Guaranty). The amounts payable as contributions hereunder
and under similar provisions in the Related Guaranties shall be determined as of
the date on which the related payment or distribution is made by the applicable
Funding Guarantor. The allocation among Contributing Guarantors of their
obligations as set forth in this paragraph 2 or any similar provision contained
in a Related Guaranty shall not be construed in any way to limit the liability

 

A-2



--------------------------------------------------------------------------------

of any Contributing Guarantor hereunder or under a Related Guaranty. Each
Contributing Guarantor under a Related Guaranty is a third party beneficiary to
the contribution agreement set forth in this paragraph 2.

3.         This Guaranty shall be an absolute, continuing, irrevocable, and
unconditional guaranty of payment and performance and not a guaranty of
collection, and the Guarantor shall remain liable on its obligations hereunder
until the payment and performance in full of the Guaranteed Indebtedness. No
set-off, counterclaim, recoupment, reduction, or diminution of any obligation,
or any defense of any kind or nature (other than payment or performance) which
the Parent may have against the Bank or any other party, or which the Guarantor
may have against the Parent, the Bank, or any other party, shall be available
to, or shall be asserted by, the Guarantor against the Bank or any subsequent
holder of the Guaranteed Indebtedness or any part thereof or against payment of
the Guaranteed Indebtedness or any part thereof.

4.         If the Guarantor becomes liable for any indebtedness owing by the
Parent to the Bank by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby, and the
rights of the Bank hereunder shall be cumulative of any and all other rights
that the Bank may ever have against the Guarantor. The exercise by the Bank of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

5.         In the event of default by the Parent in payment or performance of
the Guaranteed Indebtedness, or any part thereof, when such Guaranteed
Indebtedness becomes due, whether by its terms, by acceleration, or otherwise,
the Guarantor shall promptly pay the amount due thereon to the Bank, without
notice or demand in lawful currency of the U.S., and it shall not be necessary
for the Bank, in order to enforce such payment by the Guarantor, first to
institute suit or exhaust its remedies against the Parent or others liable on
such Guaranteed Indebtedness, or to enforce any rights against any collateral
which shall ever have been given to secure such Guaranteed Indebtedness. In the
event such payment is made by the Guarantor, then the Guarantor shall be
subrogated to the rights then held by the Bank with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by the Guarantor and, in addition, upon payment by the Guarantor of any sums to
the Bank hereunder, all rights of the Guarantor against the Parent, any other
guarantor of the Guaranteed Indebtedness, or any collateral arising as a result
therefrom by way of right of subrogation, reimbursement, or otherwise shall in
all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of the Guaranteed Indebtedness and no such right or
remedy of subrogation, reimbursement or otherwise shall be exercised or
otherwise entered (except that proofs of claim may be filed in a bankruptcy or
insolvency proceeding) unless and until the Guaranteed Indebtedness has been
indefeasibly paid in full.

6.         If acceleration of the time for payment of any amount payable by the
Parent under the Guaranteed Indebtedness is stayed upon the insolvency,
bankruptcy, or reorganization of the Parent, all such amounts otherwise subject
to acceleration under the terms of the Guaranteed Indebtedness shall nonetheless
be payable by the Guarantor hereunder forthwith on demand by the Bank.

 

A-3



--------------------------------------------------------------------------------

7.         The Guarantor hereby agrees that its obligations under this Guaranty
shall not be released, discharged, diminished, impaired, reduced, or affected
for any reason or by the occurrence of any event, including, without limitation,
one or more of the following occurrences or events, whether or not with notice
to or the consent of the Guarantor: (a) the taking or accepting of collateral as
security for any or all of the Guaranteed Indebtedness or the release,
surrender, exchange, or subordination of any collateral now or hereafter
securing any or all of the Guaranteed Indebtedness; (b) any partial release of
the liability of the Guarantor hereunder, or the full or partial release of any
other guarantor of the Guaranteed Indebtedness from liability for any or all of
the Guaranteed Indebtedness; (c) any disability of the Parent, or the
dissolution, insolvency, or bankruptcy of the Parent, the Guarantor, or any
other party at any time liable for the payment of any or all of the Guaranteed
Indebtedness; (d) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Guaranteed Indebtedness or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance,
waiver, or compromise that may be granted or given by the Bank to the Parent,
the Guarantor, or any other party ever liable for any or all of the Guaranteed
Indebtedness; (f) any neglect, delay, omission, failure, or refusal of the Bank
to take or prosecute any action for the collection of any of the Guaranteed
Indebtedness or to foreclose or take or prosecute any action in connection with
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (g) the unenforceability
or invalidity of any or all of the Guaranteed Indebtedness or of any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (h) any payment by the Parent or any other party
to the Bank is held to constitute a preference under applicable bankruptcy or
insolvency law or if for any other reason the Bank is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
Lien securing any or all of the Guaranteed Indebtedness; (k) any impairment of
any collateral securing any or all of the Guaranteed Indebtedness; (l) the
failure of the Bank to sell any collateral securing any or all of the Guaranteed
Indebtedness in a commercially reasonable manner or as otherwise required by
law; (m) any change in the corporate existence, structure, or ownership of the
Parent; or (n) any other circumstance which might otherwise constitute a defense
available to, or discharge of, the Parent, the Guarantor, or any other party at
any time liable for the payment of any or all of the Guaranteed Indebtedness
other than payment of the Guaranteed Indebtedness.

8.         The Guarantor represents and warrants as follows:

(a)         All of the representations and warranties in the Reimbursement
Agreement relating to the Guarantor are true and correct as of the date hereof
and on each date the representations and warranties hereunder are restated
pursuant to the Transaction Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date or to the extent that a fact, event, or circumstance has occurred
that makes such representation or warranty untrue but which is not prohibited to
occur or exist (or which does not cause a Default or an Event of Default) under
the Transaction Documents.

 

A-4



--------------------------------------------------------------------------------

(b)        The value of the consideration received and to be received by the
Guarantor as a result of the Parent and the Bank entering into the Reimbursement
Agreement and the Guarantor’s executing and delivering this Guaranty and the
other Transaction Documents to which it is a party is reasonably worth at least
as much as the liability and obligation of the Guarantor hereunder and
thereunder, and the Reimbursement Agreement and the extension of credit to the
Parent thereunder have benefitted and may reasonably be expected to benefit the
Guarantor directly or indirectly. Execution and delivery of this Guaranty and
the other Transaction Documents to which the Guarantor is a party is necessary
or convenient to the conduct, promotion, and attainment of the business of the
Guarantor.

(c)        The Guarantor has, independently and without reliance upon the Bank
and based upon such documents and information as the Guarantor has deemed
appropriate, made its own analysis and decision to enter into the Transaction
Documents to which it is a party.

(d)        The Guarantor has adequate means to obtain from the Parent on a
continuing basis information concerning the financial condition and assets of
the Parent, and the Guarantor is not relying upon the Bank to provide (and the
Bank shall not have any duty to provide) any such information to the Guarantor
either now or in the future.

9.        The Guarantor covenants and agrees that, as long as the Guaranteed
Indebtedness or any part thereof is outstanding or the Bank has any commitment
under the Reimbursement Agreement, the Guarantor will comply with all covenants
set forth in the Reimbursement Agreement specifically applicable to the
Guarantor, the terms of which are incorporated herein by reference.

10.        During the existence of an Event of Default, the Bank shall have the
right to set-off and apply against this Guaranty or the Guaranteed Indebtedness
or both, at any time and without notice to the Guarantor, any and all deposits
(general or special, time or demand, provisional or final, but excluding any
account established by the Guarantor as a fiduciary for another party) or other
sums at any time credited by or owing from the Bank to the Guarantor whether or
not the Guaranteed Indebtedness is then due and irrespective of whether or not
the Bank shall have made any demand under this Guaranty. The Bank agrees
promptly to notify the Parent after any such set-off and application; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights and remedies of the Bank hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Bank may have.

11.        (a)        The Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior indefeasible payment in full of all Guaranteed Indebtedness
as herein provided. The Subordinated Indebtedness shall not be payable, and no
payment of principal, interest, or other amounts on account thereof, and no
property or guarantee of any nature to secure or pay the Subordinated
Indebtedness or any part thereof shall be made or given, directly or indirectly
by or on behalf of any Debtor (as defined below) or received, accepted,
retained, or applied by the Guarantor unless and until the Guaranteed
Indebtedness shall have been indefeasibly paid in full in cash; except

 

A-5



--------------------------------------------------------------------------------

that prior to occurrence of an Event of Default, the Guarantor shall have the
right to receive payments on the Subordinated Indebtedness made in the ordinary
course of business unless, and except to the extent that, the payment or receipt
of such payments is prohibited or otherwise restricted by the Reimbursement
Agreement or another Transaction Document other than this Guaranty. During the
existence of a Default, no payments of principal or interest may be made or
given, directly or indirectly, by or on behalf of any Debtor or received,
accepted, retained, or applied by the Guarantor, except for payments in
Securities subordinated at least to the same extent as the Subordinated
Indebtedness, unless and until the Guaranteed Indebtedness shall have been
indefeasibly paid in full in cash. If any sums shall be paid to the Guarantor by
any Debtor or any other Person on account of the Subordinated Indebtedness when
such payment is not permitted hereunder, such sums shall be held in trust by the
Guarantor for the benefit of the Bank and shall forthwith be paid to the Bank
without affecting the liability of the Guarantor under this Guaranty and may be
applied by the Bank against the Guaranteed Indebtedness in accordance with the
terms of the Reimbursement Agreement. Upon the request of the Bank, the
Guarantor shall execute, deliver, and endorse to the Bank such documentation as
the Bank may request to perfect, preserve, and enforce its rights hereunder. For
purposes of this Guaranty, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of the Parent or any other party
obligated at any time to pay any of the Guaranteed Indebtedness other than the
Guarantor (the Parent and such other obligated parties (including, without
limitation, any Contributing Guarantors) are referred to herein as the
“Debtors”) to the Guarantor, whether such indebtedness, liabilities, and
obligations now exist or are hereafter incurred or arise, or are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by the Guarantor.

(b)        The Guarantor agrees that any and all Liens (including, without
limitation, any judgment liens), upon any Debtor’s assets securing payment of
any Subordinated Indebtedness shall be and remain inferior and subordinate to
any and all Liens, if any, upon any Debtor’s assets securing payment of the
Guaranteed Indebtedness, or any part thereof, regardless of whether such Liens
in favor of the Guarantor or the Bank presently exist or are hereafter created
or attached. Without the prior written consent of the Bank, until final
repayment in full of all Guaranteed Indebtedness, the Guarantor shall not
(i) file suit against any Debtor or exercise or enforce any other creditor’s
right it may have against any Debtor (provided that the Guarantor may file
proofs of claim against the Parent or any other Debtor in any bankruptcy or
insolvency proceeding), or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including, without limitation, the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any obligations of any Debtor to the Guarantor or any
Liens held by the Guarantor on assets of any Debtor.

(c)        In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief, or other insolvency proceeding involving any
Debtor as debtor, the Bank shall have the right to prove and vote any claim
under the Subordinated Indebtedness and to receive directly from the receiver,
trustee, or other court custodian all

 

A-6



--------------------------------------------------------------------------------

dividends, distributions, and payments made in respect of the Subordinated
Indebtedness, except payments in Securities subordinated at least to the same
extent as the Subordinated Indebtedness, until the Guaranteed Indebtedness has
been indefeasibly paid in full in cash. The Bank may apply any such dividends,
distributions, and payments against the Guaranteed Indebtedness in accordance
with the terms of the Reimbursement Agreement.

(d)        The Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.

12.        No amendment or waiver of any provision of this Guaranty or consent
to any departure by the Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by the Bank except as otherwise
provided in the Reimbursement Agreement. No failure on the part of the Bank to
exercise, and no delay in exercising, any right, power, or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power, or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

13.        Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Parent or others (including, without
limitation, any guarantor of the Guaranteed Indebtedness), with respect to any
of the Guaranteed Indebtedness shall, if the statute of limitations in favor of
the Guarantor against the Bank shall have commenced to run, toll the running of
such statute of limitations and, if the period of such statute of limitations
shall have expired, prevent the operation of such statute of limitations.

14.        This Guaranty is for the benefit of the Bank and its successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty is binding not only on the Guarantor, but on the Guarantor’s successors
and assigns.

15.        The Guarantor recognizes that the Bank is relying upon this Guaranty
and the undertakings of the Guarantor hereunder and under the other Transaction
Documents to which the Guarantor is a party in making extensions of credit to
the Parent under the Reimbursement Agreement and further recognizes that the
execution and delivery of this Guaranty and the other Transaction Documents to
which the Guarantor is a party is a material inducement to the Bank in entering
into the Reimbursement Agreement and continuing to extend credit thereunder. The
Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty or any other Transaction Document to which it is
a party.

16.        Any notice or demand to the Guarantor under or in connection with
this Guaranty or any other Transaction Document to which it is a party shall be
deemed effective if given to the Guarantor, at the address of the Parent in
accordance with the notice provisions in the Reimbursement Agreement.

 

A-7



--------------------------------------------------------------------------------

17.        The Guarantor shall pay on demand all Attorney Costs and all other
reasonable costs and expenses incurred by the Bank in connection with the
administration, enforcement, or collection of this Guaranty.

18.        The Guarantor hereby waives promptness, diligence, notice of any
default under the Guaranteed Indebtedness, demand of payment, notice of
acceptance of this Guaranty, presentment, notice of protest, notice of dishonor,
notice of the incurring by the Parent of additional indebtedness, and all other
notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty.

19.        The Reimbursement Agreement, and all of the terms thereof, are
incorporated herein by reference the same as if stated verbatim herein, and the
Guarantor agrees that the Bank may exercise any and all rights granted to it
under the Reimbursement Agreement and the other Transaction Documents without
affecting the validity or enforceability of this Guaranty.

20.        Notwithstanding any provision of this Guaranty to the contrary:

(a)        The Guarantor understands and acknowledges that if the Bank
forecloses, either by judicial foreclosure or by exercise of power of sale, any
deed of trust securing the indebtedness, that foreclosure could impair or
destroy any ability that the Guarantor may have to seek reimbursement,
contribution, or indemnification from the Parent or others based on any right
the Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by the Guarantor under this Guaranty. The
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of the Guarantor’s rights,
if any, may entitle the Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the
Guarantor freely, irrevocably, and unconditionally (i) waives and relinquishes
that defense and agrees that the Guarantor will be fully liable under this
Guaranty even though the Bank may foreclose, either by judicial foreclosure or
by exercise of power of sale, any deed of trust securing the Guaranteed
Indebtedness, (ii) agrees that the Guarantor will not assert that defense in any
action or proceeding which the Bank may commence to enforce this Guaranty,
(iii) acknowledges and agrees that the rights and defenses waived by the
Guarantor in this Guaranty include any right or defense that the Guarantor may
have or be entitled to assert based upon or arising out of any one or more of
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Code, and (iv) acknowledges and agrees that the
Bank is relying on this waiver in creating the Guaranteed Indebtedness, and that
this waiver is a material part of the consideration which the Bank is receiving
for creating the Guaranteed Indebtedness.

(b)        The Guarantor waives any rights and defenses that are or may become
available to the Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

 

A-8



--------------------------------------------------------------------------------

(c)        The Guarantor waives all rights and defenses that the Guarantor may
have because any of the indebtedness is secured by real property. This means,
among other things:

(i) the Bank may collect from the Guarantor without first foreclosing on any
real or personal property collateral pledged by the Parent; and (ii) if the Bank
forecloses on any real property collateral pledged by the Parent (1) the amount
of the indebtedness may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (2) the Bank may collect from the Guarantor even if the Bank, by
foreclosing on the real property collateral, has destroyed any right the
Guarantor may have to collect from the Parent. This is an unconditional and
irrevocable waiver of any rights and defenses the Guarantor may have because any
of the indebtedness is secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d, or 726 of the California Code of Civil Procedure.

21.        THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR
WITH RESPECT TO THE GUARANTOR’S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY THE GUARANTOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING BETWEEN THE GUARANTOR AND
THE BANK, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER
EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT,
OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
GUARANTOR AND THE BANK.

22.        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE U.S.

[Remainder of page intentionally left blank]

 

A-9



--------------------------------------------------------------------------------

EXECUTED as of the              day of September, 2006.

 

THE GUARANTORS:

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

POTTERY BARN, INC.

POTTERY BARN KIDS, INC.

POTTERY BARN TEEN, INC.

WILLIAMS-SONOMA HOME, INC.

HOLD EVERYTHING, INC.

WILLIAMS-SONOMA PUBLISHING, INC.

WEST ELM, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

By:      Name:   Sharon L. McCollam

Title:  

Executive Vice President,

Chief Financial Officer

WILLIAMS-SONOMA STORES, LLC

By:

  WILLIAMS-SONOMA STORES, INC.

Its:

 

Sole Member

By:      Name:   Sharon L. McCollam

Title:  

Executive Vice President,

Chief Financial Officer

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”) dated as of                     ,
20         is executed by the undersigned (the “Debtor”) for the benefit of
JPMorgan Chase Bank, N.A. (the “Bank”) in connection with the Reimbursement
Agreement dated as of September 8, 2006 (as such agreement may be amended,
restated, or otherwise modified, the “Reimbursement Agreement”; capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Reimbursement Agreement) between the Bank and Williams-Sonoma, Inc. (the
“Borrower”).

RECITALS:

A.         The Debtor is a Subsidiary of the Borrower.

B.         The Debtor will benefit from the issuance of Letters of Credit to the
Borrower under the Reimbursement Agreement.

C.         As consideration for the benefits derived by the Debtor as described
in Recital B, the Debtor has agreed to become a party as a “Guarantor” to the
Guaranty Agreement (the “Guaranty Agreement”) dated as of September 8, 2006
entered into by various Subsidiaries of the Borrower for the benefit of the
Bank. The Debtor now desires to become a “Guarantor” under the Guaranty
Agreement as required by the Reimbursement Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

AGREEMENT:

1.         The Debtor hereby assumes all the obligations of a “Guarantor” under
the Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been a
signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Debtor irrevocably and unconditionally guarantees to the Bank the full and
prompt payment and performance of the Guaranteed Indebtedness (as defined in the
Guaranty Agreement) upon the terms and conditions set forth in the Guaranty
Agreement.

2.         This Agreement shall be deemed to be part of, and a modification to,
the Guaranty Agreement and shall be governed by all the terms and provisions of
the Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Debtor enforceable against the Debtor. The Debtor
hereby waives notice of the Bank’s acceptance of this Agreement.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

 

[NAME OF DEBTOR]

By:      Name:      Title:     

 

B-2